
	
		II
		111th CONGRESS
		1st Session
		S. 1966
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Mr. Dodd (for himself,
			 Mr. Corker, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To provide assistance to improve the health
		  of newborns, children, and mothers in developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Child Survival Act of
			 2009.
		2.Findings and purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)In 2000, the United States joined 188
			 countries in committing to achieve 8 Millennium Development Goals (MDGs) by
			 2015, including MDG 4 (Reduce child mortality), which aims to
			 reduce the mortality rate of children under the age of 5 by
			 2/3.
				(2)The significant commitment of the United
			 States to reducing child mortality in the developing world contributed to a 25
			 percent reduction in the mortality rate of children under the age of 5 between
			 1990 and 2006, and over the past 20 years, the United States has invested over
			 $6,000,000,000 in child survival programs run by the United States Agency for
			 International Development (USAID). In 15 countries in Africa, Asia, and Latin
			 America that received assistance from USAID, under-5 mortality declined by an
			 average of 33 percent between 1996 and 2006 alone, with some countries
			 achieving a reduction as high as 50 percent.
				(3)According to one of the world's leading
			 medical journals, the Lancet, despite United States and global efforts to
			 achieve MDG 4, of the 60 countries that account for 94 percent of under-5 child
			 deaths, only seven countries are on track to meet MDG 4, thirty-nine
			 countries are making some progress, although they need to accelerate the speed,
			 and fourteen countries are cause for serious concern.
				(4)8,800,000 children under the age of 5 die
			 annually, more than 24,000 children per day, mostly from preventable and
			 treatable causes, including 4,000,000 newborns who die in the first 4 weeks of
			 life, according to UNICEF.
				(5)Pneumonia, diarrhea, low birth weight,
			 sepsis, birth trauma, and malaria, all of which are preventable and treatable
			 diseases, are the top contributors of deaths of children under the age of
			 5.
				(6)More than 3,000,000 children die each year
			 due to lack of access to low-cost antibiotics, oral rehydration therapy, and
			 antimalarial drugs, and 2,500,000 die from diseases for which vaccines are
			 readily available.
				(7)Nearly 1 of every 5 children die before the
			 age of 5, more than 2,000,000 deaths per year, in the 10 countries with the
			 highest child mortality rates in the world: Sierra Leone, Afghanistan, Chad,
			 Equatorial Guinea, Guinea-Bissau, Mali, Burkina Faso, Nigeria, Rwanda, and
			 Burundi.
				(8)Approximately 536,000 women die every year,
			 99 percent of them in the developing world, from causes related to pregnancy
			 and childbirth.
				(9)Maternal death rates are inextricably tied
			 to neonatal survival, with death rates for newborns increasing by 100 percent
			 in some countries in the developing world following maternal death.
				(10)Risk factors for maternal death in
			 developing countries include pregnancy and childbirth at an early age, closely
			 spaced births, infectious diseases, malnutrition, and complications during
			 childbirth.
				(11)According to the Lancet, nearly
			 2/3 of annual child and newborn deaths, or nearly
			 6,000,000 children under age 5, can be avoided in accordance with MDG 4 if a
			 package of high-impact, low-cost interventions were made available, including
			 oral rehydration therapy for diarrhea ($0.54 per course of treatment) and
			 antibiotics to treat respiratory infections ($0.71 per course of
			 treatment).
				(12)2,000,000 lives could be saved annually by
			 providing oral rehydration therapy prepared with clean water.
				(13)According to the World Health Organization
			 (WHO), Ready to Use Therapeutic Foods (RUTF) have proven to be safe,
			 cost-effective and highly effective in treating children with severe
			 malnutrition and in facilitating home-based, locally produced, care regimens.
			 Furthermore, according to the Journal of the American Medical Association
			 (JAMA), utilization of RUTF has shown promise in preventing at-risk children
			 from becoming malnourished.
				(14)Exclusive breast feeding—giving only breast
			 milk for the first 6 months of life—could prevent an estimated 1,400,000
			 newborn and infant deaths each year, primarily by protecting against diarrhea
			 and pneumonia.
				(15)Expansion of clinical care for newborns and
			 mothers, such as clean delivery by skilled attendants, emergency obstetric
			 care, and essential newborn care (neonatal resuscitation, infection management,
			 and special care for low weight newborns) can avert 50 percent of newborn
			 deaths and reduce maternal mortality.
				(16)Controlling intestinal worms will help
			 prevent 16,000,000 cases of mental retardation and 200,000,000 years of lost
			 primary schooling among children in developing countries.
				(17)The United Nations Children’s Fund
			 (UNICEF), with support from the World Health Organization, the World Bank, and
			 the African Union, has successfully demonstrated the accelerated child survival
			 and development program in Senegal, Mali, Benin, and Ghana, reducing mortality
			 of children under the age of 5 by 20 percent in targeted areas using low-cost,
			 high-impact interventions.
				(18)The experiences of United States
			 Government-supported and nongovernmental organization maternal and child health
			 programs in countries such as Nepal, Ethiopia, and Senegal have demonstrated
			 that community-based approaches, linked to primary and referral care when
			 possible, can deliver high-impact interventions to prevent or treat many of the
			 life-threatening conditions affecting mothers, newborns, and children under the
			 age of 5.
				(19)On January 15, 2009, United States
			 Permanent Representative to the United Nations Susan Rice stated before the
			 Committee on Foreign Relations of the Senate that President Barack Obama is
			 committed to making the Millennium Development Goals (MDGs) America’s
			 goals..
				(20)Nearing the halfway point of attaining the
			 MDGs by 2015 with thousands of avoidable newborn and child deaths still
			 occurring, the United States will need to immediately scale up its funding and
			 delivery of proven low-cost, life-saving interventions in order to fulfill its
			 commitment to help ensure that MDG 4 is met.
				(21)More than half of all children and pregnant
			 women in developing countries suffer from anemia, which is exacerbated by
			 malaria, neglected tropical diseases, and nutritional deficits, causing adverse
			 pregnancy outcomes and even death. According to the United States Agency for
			 International Development, hemorrhage, hypertensive disorders, anemia, and
			 sepsis account for 60 percent of all maternal deaths in the developing
			 world.
				(22)According to the World Bank, the number of
			 orphaned children is expected to rise to 35,000,000 by 2010 due to the legacy
			 of AIDS and other diseases, war, and high rates of death in pregnancy and
			 childbirth.
				(23)According to the World Health Organization,
			 women that have undergone female genital cutting (FGC) are significantly more
			 likely than those without FGC to experience serious postpartum health problems,
			 and children born to mothers who have undergone FGC face higher death rates
			 immediately after birth. According to the United Nations Interagency Statement
			 on Eliminating Female Genital Mutilation, programs that include education,
			 community involvement, public pledges and organized diffusion have been shown
			 to bring about the necessary consensus and coordination for the abandonment of
			 female genital cutting at the community level.
				(24)According to the Director of National
			 Intelligence’s (DNI) 2009 Annual Threat Assessment, widespread poor maternal
			 and child health and malnutrition has the potential to weaken central
			 governments and empower non-state actors, including terrorist and paramilitary
			 groups.
				(25)On March 27, 2009, Secretary of State
			 Hillary Clinton stated, Countries with higher infant mortality rates are
			 more vulnerable to political upheaval..
				(26)According to UNICEF, relatively inexpensive
			 healthcare interventions, such as immunization programs, distribution of
			 insecticide-treated bed nets, and the utilization of micronutrient supplements,
			 have contributed to the lowest under-5 mortality rate since records began in
			 1960.
				(b)PurposesThe purposes of this Act are—
				(1)to develop a strategy to reduce mortality
			 and improve the health of newborns, children, and mothers, and authorize
			 assistance for its implementation; and
				(2)to establish a task force to assess,
			 monitor, and evaluate the progress and contributions of relevant departments
			 and agencies of the United States Government in achieving MDG 4.
				3.Assistance to improve the health of
			 newborns, children, and mothers in developing countries
			(a)In generalChapter 1 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—
				(1)in section 102(b)(4)(B), by striking
			 reduction of infant mortality and inserting reduction of
			 newborn and child mortality;
				(2)in section 104(c)—
					(A)by striking paragraphs (2) and (3);
			 and
					(B)by redesignating paragraph (4) as paragraph
			 (2); and
					(3)by inserting after section 104C the
			 following new section:
					
						104D.Assistance to reduce mortality and improve
				the health of newborns, children, and mothers
							(a)AuthorizationConsistent with section 104(c), the
				President is authorized to furnish assistance, on such terms and conditions as
				the President may determine, to reduce mortality and improve the health of
				newborns, children, and mothers in developing countries and to support efforts
				to strengthen systems needed to build a continuum of maternal, newborn, and
				child health services and link the formal health system with
				communities.
							(b)Activities supportedAssistance provided under subsection (a)
				shall, to the maximum extent practicable, include—
								(1)activities to improve essential newborn
				care and treatment, including tetanus toxoid immunization, breastfeeding,
				skin-to-skin care, birth asphyxia management, and treatment of
				infections;
								(2)activities to prevent and treat childhood
				illness, including increasing access to appropriate treatment for diarrhea,
				pneumonia, malaria, and other life-threatening childhood illnesses;
								(3)activities to improve child and maternal
				nutrition, including the delivery of iron, zinc, vitamin A, iodine, and other
				key micronutrients, the promotion of breast feeding and appropriate
				complementary feeding, and the utilization of Ready to Use Therapeutic Foods
				(RUTF) to treat and prevent severe childhood malnutrition that, to the extent
				practicable, are developed, purchased or produced in the country or region that
				they are utilized;
								(4)activities to strengthen the delivery of
				immunization services, including efforts to strengthen routine immunization,
				introduce new vaccines, and eliminate polio;
								(5)activities to improve birth preparedness,
				maternity services, and recognition and treatment of obstetric complications
				and disabilities, including both near-term approaches such as household and
				facility-based prevention and treatment of post-partum hemorrhage as well as
				longer term investments in human and health system capabilities to deliver
				emergency and comprehensive obstetric care;
								(6)activities to improve household-level
				behavior related to safe water, hygiene, exposure to indoor smoke, and
				environmental toxins such as lead;
								(7)activities to improve capacity for health
				governance, health finance, and the health workforce, including support for
				training clinicians, nurses, technicians, sanitation and public health workers,
				community-based health workers, midwives, birth attendants, peer educators,
				volunteers, and private sector enterprises;
								(8)activities to address antimicrobial
				resistance in treating child and maternal health infections;
								(9)activities to establish and support the
				management information systems of host country institutions and the development
				and use of tools and models to collect, analyze, and disseminate information
				related to newborn, child, and maternal health;
								(10)activities to develop and conduct needs
				assessments, baseline studies, targeted evaluations, or other
				information-gathering efforts for the design, monitoring, and evaluation of
				newborn, child, and maternal health efforts including—
									(A)studying the effects of critical medicines,
				particularly those of importance in the developing world, on pregnant women;
				and
									(B)studying the state of orphan care
				services;
									(11)activities to integrate and coordinate
				assistance provided under this section with existing health programs
				for—
									(A)the prevention of the transmission of HIV
				from mother-to-child and other HIV/AIDS counseling, care, and treatment
				activities;
									(B)malaria;
									(C)tuberculosis;
									(D)child spacing;
									(E)counseling for new mothers and victims of
				sexual violence; and
									(F)neglected tropical diseases;
									(12)activities to support scholarships to
				educate girls through secondary education;
								(13)activities to improve orphan care services
				and to support innovative orphan and vulnerable children programs;
								(14)activities to end female genital cutting
				through proven programs that combine empowering human-rights based education,
				organized diffusion, and public pledges for FGC abandonment;
								(15)activities to improve access to clean water
				and improved sanitation through community-based hygiene education programs, the
				use of personal water purification tools and devices, and latrine construction;
				and
								(16)activities to prevent, control, and in some
				cases eliminate neglected tropical diseases for both children and
				mothers.
								(c)GuidelinesTo the maximum extent practicable,
				programs, projects, and activities carried out using assistance provided under
				this section shall be—
								(1)carried out through private and voluntary
				organizations, including faith-based organizations, and relevant international
				and multilateral organizations, including the GAVI Alliance and UNICEF, that
				demonstrate effectiveness and commitment to improving the health of newborns,
				children, and mothers;
								(2)in all cases possible, carried out in the
				context of country-led plans in whose development the United States Government
				participates along with other donors and multilateral organizations,
				non-government organizations, and civil society;
								(3)carried out with input by beneficiaries and
				other directly affected populations, especially women and marginalized
				communities; and
								(4)designed to build the capacity of host
				country governments and civil society organizations.
								(d)Annual reportNot later than January 31, 2010, and
				annually thereafter for 4 years, the President shall transmit to Congress a
				report on the implementation of this section for the prior fiscal year. The
				report shall include the most recent report submitted to the President by the
				Interagency Task Force on Child Survival in Developing Countries under section
				5(f) of the Global Child Survival Act of
				2009.
							(e)DefinitionsIn this section:
								(1)AIDSThe term AIDS has the
				meaning given the term in section 104A(g)(1) of this Act.
								(2)HIVThe term HIV has the meaning
				given the term in section 104A(g)(2) of this Act.
								(3)HIV/AIDSThe term HIV/AIDS has the
				meaning given the term in section 104A(g)(3) of this
				Act.
								.
				(b)Conforming amendmentsThe Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.) is amended—
				(1)in section 104(c)(2) (as redesignated by
			 subsection (a)(1)(B) of this section), by striking and 104C and
			 inserting 104C, and 104D;
				(2)in section 104A—
					(A)in subsection (c)(1), by inserting
			 and section 104D after section 104(c); and
					(B)in subsection (f), by striking
			 section 104(c), this section, section 104B, and section 104C and
			 inserting section 104(c), this section, section 104B, section 104C, and
			 section 104D;
					(3)in subsection (c) of section 104B, by
			 inserting and section 104D after section
			 104(c);
				(4)in subsection (c) of section 104C, by
			 inserting and section 104D after section 104(c);
			 and
				(5)in the first sentence of section 119(c), by
			 striking section 104(c)(2), relating to Child Survival Fund and
			 inserting section 104D.
				4.Development of strategy to reduce mortality
			 and improve the health of newborns, children, and mothers in developing
			 countries
			(a)Development of strategyThe President shall develop and implement a
			 comprehensive strategy to reduce mortality and improve the health of newborns,
			 children, and mothers in developing countries.
			(b)ComponentsThe comprehensive United States Government
			 strategy developed pursuant to subsection (a) shall include the
			 following:
				(1)Using data compiled by the United Nations,
			 the World Bank, and other international organizations, an identification of not
			 less than 40 countries with priority needs for the 5-year period beginning on
			 the date of the enactment of this Act, to include—
					(A)the number and rate of neonatal
			 deaths;
					(B)the number and rate of child deaths;
			 and
					(C)the number and ratio of maternal
			 deaths.
					(2)For each country identified in paragraph
			 (1)—
					(A)an assessment of the most common causes of
			 newborn, child, and maternal mortality;
					(B)a description of the programmatic areas and
			 interventions providing maximum health benefits to populations at risk and
			 maximum reduction in mortality;
					(C)an assessment of the investments needed in
			 identified programs and interventions to achieve the greatest results;
					(D)a description of how United States
			 assistance complements and leverages efforts by other donors and builds
			 capacity and self-sufficiency among recipient countries; and
					(E)a description of goals and objectives for
			 improving newborn, child, and maternal health, including, to the extent
			 feasible, objective and quantifiable indicators.
					(3)An expansion of the Child Survival and
			 Health Grants Program of the United States Agency for International
			 Development, at least proportionate to any increase in child and maternal
			 health assistance, to provide additional support programs and interventions
			 determined to be efficacious and cost-effective.
				(4)Enhanced coordination among relevant
			 departments and agencies of the United States Government engaged in activities
			 to improve the health and well-being of newborns, children, and mothers in
			 developing countries.
				(5)A description of the measured or estimated
			 impact on child and maternal morbidity and mortality of each project or
			 program.
				(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to Congress a report
			 that contains the strategy described in this section.
			5.Interagency Task Force on Child Survival in
			 Developing Countries
			(a)EstablishmentThere is established a task force to be
			 known as the Interagency Task Force on Child Survival in Developing Countries
			 (in this section referred to as the Task Force).
			(b)Duties
				(1)In generalThe Task Force shall assess, monitor, and
			 evaluate the progress and contributions of relevant departments and agencies of
			 the United States Government in achieving MDG 4 in developing countries,
			 including by—
					(A)identifying and evaluating programs and
			 interventions that directly or indirectly contribute to the reduction of
			 newborn, child, and maternal mortality rates;
					(B)assessing effectiveness of programs,
			 interventions, and strategies toward achieving the maximum reduction of
			 newborn, child, and maternal mortality rates;
					(C)assessing the level of coordination among
			 relevant departments and agencies of the United States Government, the
			 international community, international organizations, faith-based
			 organizations, academic institutions, the private sector, and host country for
			 input and coordination;
					(D)assessing the contributions made by United
			 States-funded programs toward achieving MDG 4;
					(E)identifying the bilateral efforts of other
			 nations and multilateral efforts toward achieving MDG 4; and
					(F)preparing the annual report required by
			 subsection (f).
					(2)ConsultationTo the maximum extent practicable, the Task
			 Force shall consult with individuals with expertise in the matters to be
			 considered by the Task Force who are not officers or employees of the United
			 States Government, including representatives of United States-based
			 nongovernmental organizations, the United Nations Children's Fund (UNICEF), the
			 World Bank, relevant agencies of foreign governments, academic institutions,
			 and private corporations.
				(c)Membership
				(1)Number and appointmentThe Task Force shall be composed of the
			 following members:
					(A)The Administrator of the United States
			 Agency for International Development.
					(B)The Assistant Secretary of State for
			 Population, Refugees and Migration.
					(C)The Coordinator of United States Government
			 Activities to Combat HIV/AIDS Globally.
					(D)The Director of the Office of Global Health
			 Affairs of the Department of Health and Human Services.
					(E)The Administrator of the Foreign
			 Agricultural Service of the Department of Agriculture.
					(F)The Chief Executive Officer of the
			 Millennium Challenge Corporation.
					(G)Other officials of relevant departments and
			 agencies of the Federal Government who shall be appointed by the
			 President.
					(H)Two ex officio members appointed by the
			 Speaker of the House of Representatives in consultation with the minority
			 leader of the House of Representatives who may be members of the private sector
			 or nongovernmental organization community.
					(I)Two ex officio members appointed by the
			 majority leader of the Senate in consultation with the minority leader of the
			 Senate who may be members of the private sector or nongovernmental organization
			 community.
					(J)The Ambassador-at-Large for Global Women's
			 Issues.
					(2)ChairpersonThe Administrator of the United States
			 Agency for International Development shall serve as chairperson of the Task
			 Force.
				(d)MeetingsMembers of the Task Force or their
			 designees shall meet on a regular basis, not less often than quarterly, on a
			 schedule to be agreed upon by the members of the Task Force, and starting not
			 later than 90 days after the date of the enactment of this Act.
			(e)DefinitionIn this subsection, the term
			 Millennium Development Goals means the key development
			 objectives described in the United Nations Millennium Declaration, as contained
			 in United Nations General Assembly Resolution 55/2 (September 2000).
			(f)ReportNot later than 180 days after the date of
			 the enactment of this Act and annually thereafter for 4 years, the Task Force
			 shall submit to the President a report on the implementation of this
			 section.
			6.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated to
			 carry out this Act, and the amendments made by this Act such sums as may be
			 necessary for each of fiscal years 2010 through 2014, including such sums as
			 may be necessary under the development assistance (DA) account pursuant to
			 section 104D(b)(14) of the Foreign Assistance Act of 1961, as added by section
			 3(a)(2).
			(b)Availability of fundsAmounts appropriated pursuant to the
			 authorization of appropriations under subsection (a) are authorized to remain
			 available until expended.
			
